 Case 2:20-cv-11910-MAG-RSW ECF No. 1, PageID.1 Filed 07/14/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN

MARK W. DOBRONSKI,
an individual,

                   Plaintiff,

v.                                             Case No. 20-cv-11910

TBI, INC.,
a Michigan corporation;                        Lower Court:
                                               22nd Judicial Circuit Court
-and-                                          Washtenaw County Trial Court
                                               Case No. 20-000554-NZ
GEOFFREY WILLIAM SHEPSTONE,                    Judge Patrick J. Conlin
an individual;

               Defendants.

                                NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1331, 1332, 1441, and 1446, Defendants TBI, Inc.

(“TBI”)      and    Geoffrey     William   Shepstone    (“Shepstone”)   (collectively

“Defendants”), by and through undersigned counsel, hereby give notice of the

removal of this action from the 22nd Judicial Circuit Court (Washtenaw County

Trial Court), State of Michigan, to the United States District Court for the Eastern

District of Michigan and, in support thereof, state as follows:

                                STATE COURT ACTION

        1.    On or about May 18, 2020, Plaintiff Mark W. Dobronski (“Plaintiff”)

filed an action in propia persona in the Circuit Court for the 22nd Judicial Circuit,


                                           1
 Case 2:20-cv-11910-MAG-RSW ECF No. 1, PageID.2 Filed 07/14/20 Page 2 of 5




Washtenaw County, Michigan, entitled Mark Dobronski v. TBI, Inc., Case No. 20-

000554-NZ (the “State Court Action”). On or about June 16, 2020, Defendant TBI,

Inc. was served with the Summons and Complaint. A true and correct copy of the

Summons and Complaint served upon Defendant in the State Court Action is

attached hereto as Exhibit A.

                          BASIS FOR JURISDICTION

      2.     This action is removable to this Court under 28 U.S.C. § 1441(a),

which provides that a defendant may remove a civil action brought in state court

over which the district courts have original jurisdiction to the district and division

embracing the place where such action is pending. Venue is proper in the United

States District Court for the Eastern District of Michigan, as this is the district

embracing the place where the State Court Action is pending, i.e., the circuit court

sitting in the city of Ann Arbor, Washtenaw County, Michigan. See 28 U.S.C. §

102(a)(1).

      3.     Plaintiff’s Complaint asserts four causes of action: (1) violation of the

Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, et seq.; (2)

violation of 47 C.F.R. § 64.1200(a) et seq.; (3) violation of the Michigan Home

Solicitation Sales Act ("MHSSA"), M.C.L. § 445.111, et seq., and (4) the

Michigan Telephone Companies as Common Carriers Act ("MTCCCA"), M.C.L. §

484.101, et seq.



                                          2
 Case 2:20-cv-11910-MAG-RSW ECF No. 1, PageID.3 Filed 07/14/20 Page 3 of 5




      4.    Plaintiff’s claims under the MHSSA and MTCCCA arise from the

same common nucleus of facts and are so related to the Plaintiff’s claim under the

TCPA that it forms part of the same case or controversy under Article III of the

United States Constitution. Indeed, all of Plaintiff’s claims arise from the same

alleged conduct.

      5.    Plaintiff’s Complaint alleges that Defendants engaged in activity

prohibited by the TCPA, 47 U.S.C. § 227, et seq. See Exhibit A, Compl. ¶¶ 52-97.

Plaintiff purports that he received five telephone calls from Defendant TBI, Inc. at

the direction of Defendants in violation of the TCPA on March 24, 2020. See

Compl. ¶¶ 59-76.

      6.    This case is a civil action over which this Court has original federal

question jurisdiction pursuant to 28 U.S.C. § 1331 because Plaintiff’s Complaint

purports to assert federal causes of action against Defendants arising out of the

laws of the United States, here, the TCPA. See Exhibit A, Compl. ¶¶ 77-97. This

Court has supplemental jurisdiction to hear and decide the state law claims.

      7.    As a result, this Court has original jurisdiction over this civil action

pursuant to 28 U.S.C. § 1331, because Plaintiff’s Complaint is founded on claims

or rights arising under the laws of the United States, and removal is appropriate

under 28 U.S.C. § 1441.




                                         3
 Case 2:20-cv-11910-MAG-RSW ECF No. 1, PageID.4 Filed 07/14/20 Page 4 of 5




      8.     By filing this Notice of Removal, Defendants do not waive any

defenses that they may have to Plaintiff’s claims.

              SATISFACTION OF PROCEDURAL REQUIREMENTS
                            FOR REMOVAL

      9.     Pursuant to 28 U.S.C. § 1446(b) and Fed. R. Civ. Proc. 6, this Notice

of Removal is timely because it has been filed within 30 days Defendants’ receipt

of the Summons and Complaint.

      10.    A true and correct copy of this Notice of Removal has been sent to the

Clerk of the 22nd Circuit Court, State of Michigan for filing as required by law. See

Exhibit B.

      11.    As required by 28 U.S.C. § 1446(d), a copy of this Notice of Removal

will be promptly served upon Plaintiff as required by law.

      12.    There are no other pleadings or orders that have been served in the

State Court Action. A true and correct copy of the State Court Register of Actions

is attached hereto as Exhibit C.

      Based on the foregoing, Defendants give notice of removal of the State

Court Action to the United States District Court for the Eastern District of

Michigan, and requests all future proceedings be held in this Court.




                                         4
 Case 2:20-cv-11910-MAG-RSW ECF No. 1, PageID.5 Filed 07/14/20 Page 5 of 5




Dated: July 14, 2020                    Respectfully Submitted,

                                        /s/ Emily C. Palacios
                                        Miller, Canfield, Paddock and Stone, P.L.C.
                                        Attorneys for Defendants
                                        101 North Main Street, 7th Floor
                                        Ann Arbor, Michigan 48104
                                        T: (734) 668-7784; F: (734) 747-7147
                                        Palacios@millercanfield.com
                                        P64941



                         CERTIFICATE OF SERVICE

      I hereby certify that on July 14, 2020, a copy of the foregoing Notice of

Removal was filed electronically, with the court’s CM/ECF, which will provide

notice of the same on the parties. I further certify that on this date a copy of the

Notice   of   Removal     was    sent    to   Plaintiff   via   electronic   mail   at

markdobronski@yahoo.com and U.S. Mail to Mark W. Dobronski at P.O. Box

85547, Westland, Michigan 48185-0547.

      Dated: July 14, 2020                    /s/ Emily C. Palacios




                                          5
